DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 of this US application are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/7/2020 and 3/22/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 4 and 15 are objected to because of the following informalities:  
Regarding claim 4, the recited “or receiving transaction data” in line 3 should amend to “for receiving transaction data.”
Regarding claim 15, the recited “witih a height” in line 10 should amend to “with a height.”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 11, 14-15 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yang (U.S. Publication Number 20200028947).
Regarding claim 1, Yang teaches A blockchain consensus method ([0078]: In view v, the first and second nodes may have consensus-verified 50 requests.), comprising:
an Nth proposer node initiating an Nth proposer request, so as to generate an Nth block according to the Nth proposer request and broadcast the Nth block, wherein the Nth block has a height of n, N and n being positive integers ([0077]: discussing about the first sequence number comprises a height of a first copy of the blockchain maintained by the first node, and the first sequence number known to the first node is n. For example, before the first node entered view change, the first and second nodes may all have started with a blockchain of block height of 99 (that is, 100 blocks in the blockchain) in view v. [0078]: In view v, the first and second nodes may have consensus-verified 50 requests. Examiner interprets that the first sequence number known to the first node is n and a blockchain of block height of 99 as claimed an Nth proposer node initiating an Nth proposer request and wherein the Nth block has a height of n. Examiner interprets that the first and second nodes have consensus with other nodes means for the first and second nodes broadcast to other nodes for consensus.);
an (N+1)th proposer node initiating an (N+1)th proposer request after receiving the Nth block, so as to generate an (N+1)th block according to the (N+1)th proposer request and broadcast the (N+1)th block, wherein the (N+1)th block has a height of n+1 ([0077]: discussing about  the current sequence number comprises a height of a second copy of the blockchain (also known as block height) maintained by the second node, the current sequence number known to the at least Q second nodes is (n+1), the second nodes have reached a consensus on the 101th block and thereby increased the block height to 100. [0078]:  In view v, the first and second nodes may have consensus-verified 50 requests. Examiner interprets that the second sequence number known to the second node is (n+1) and a blockchain of block height of 100 as claimed an (N+1)th proposer node initiating an (N+1)th proposer request and wherein the (N+1)th block has a height of n+1. Examiner interprets that the first and second nodes have consensus with other nodes means for the first and second nodes broadcast to other nodes for consensus.); and
after the Nth block ends a commit step, the (N+1)th block entering a commit step ([0078]: In other embodiments, the current sequence number comprises a sequence number of the latest transaction committed by the second node; and the first sequence number comprises a sequence number of a latest transaction committed by the first node. Examiner interprets that the current sequence number comprises a sequence number of the latest transaction committed by the second node; and the first sequence number comprises a sequence number of a latest transaction committed by the first node means for after the latest transaction committed by the first node, the latest transaction committed by the second node.).
Regarding claim 2, Yang teaches wherein the (N+1)th proposer node initiating the (N+1)th proposer request after receiving the Nth block, so as to generate the (N+1)th block according to the (N+1)th proposer request and broadcast the (N+1)th block comprises: the Nth proposer node broadcasting the Nth block to validator nodes so that each of the validator nodes calculates according to the Nth block to confirm whether the validator nodes are the (N+1)th proposer node ([0050]: In the pre-prepare phase, the primary node may validate the obtained requests and propose a sequence number for each of the requests.); and
when a validator node confirms by calculation that the validator node is the (N+1)th proposer node, removing transaction data in the Nth block, and generating the (N+1)th block with a height of n+1 ([0077]: After the first node entered the view change protocol before entering the commit phase (e.g., multicasting a commit message) and thus dropped out of the consensus verification, the second nodes have reached a consensus on the 101th block and thereby increased the block height to 100. Examiner interprets that the first node dropped out of the consensus verification means for removing transaction data in the Nth block.).

Regarding claim 11, Yang teaches after the Nth block ends the commit step, an (N+4)th block for which an (N+4)th proposer request is initiated by an (N+4)th proposer node enters a consensus vote step, wherein the (N+4)th proposer node generates the (N+4)th block and broadcasts the (N+4)th block when initiating the (N+4)th proposer request; and the (N+4)th block uses consensus data of the Nth block, and the (N+4)th block has a height of n+4 ([0077]: discussing about  the current sequence number comprises a height of a second copy of the blockchain (also known as block height) maintained by the second node, the current sequence number known to the at least Q second nodes is (n+1), the second nodes have reached a consensus on the 101th block and thereby increased the block height to 100. [0078]:  In view v, the first and second nodes may have consensus-verified 50 requests. Examiner interprets that a next sequence number of third node will be n+2 with block height to 101, a next sequence number of fourth node will be n+3 with block height to 102, and a next sequence number of fifth node will be n+4 with block height to 103 which means for initiating the (N+4)th proposer request and the (N+4)th block has a height of n+4. Examiner interprets that the first and second nodes have consensus with other nodes means for the nodes broadcast to other nodes for consensus.).

Claim 14 is rejected under the same rationale as claim 1. Yang also teaches a blockchain consensus system, comprising: nodes including a proposer node and a validator node ([0040] and Fig. 1: discussing about the blockchain network system may comprise a plurality of blockchain nodes (e.g., node 0, node 1, node 2, node 3, node 4, node i, etc.)); and a controller configured to perform following steps ([0069]: discussing about the view change system or device may comprise one or more processor).
Claim 15 is rejected under the same rationale as claim 2.
Claim 20 is rejected under the same rationale as claim 1. Yang also teaches a computer-readable storage medium storing thereon instructions executable by a processor, the instructions, when executed, causing the processor to execute a blockchain consensus method ([0069]: discussing about  the view change system or device may comprise one or more processors and one or more non-transitory computer-readable storage media (e.g., one or more memories) coupled to the one or more processors).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (U.S. Publication Number 20200028947) in view of Ye (U.S. Publication Number 20200019545).  
Regarding claim 3, Yang teaches the method of claim 2 as discussed above. Yang does not explicitly teach after the validator nodes satisfy a preset condition, conforming the Nth proposer node from the validator nodes.
Ye teaches after the validator nodes satisfy a preset condition, conforming the Nth proposer node from the validator nodes ([0016]: discussing about the transaction feature information of the transaction data to be added to the blockchain comprised in the blockchain transaction data writing request matching preset transaction feature information; and/or a concurrent number of the received blockchain transaction data writing requests reaches a preset threshold value; [0070]: discussing about the above operation for adding a sidechain may also be executed when the concurrent number of the received blockchain transaction data writing requests reaches a preset threshold value).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method blockchain maintaining of Yang with the teaching about the preset threshold value of Ye because it would provide a method and device for writing transaction data in a blockchain system, meeting the needs for processing different types of transaction data in a blockchain system (Ye, [0007]).

Regarding claim 4, Yang in view of Ye teaches wherein the validator nodes satisfying a preset condition comprises: the validator nodes waiting more than a time threshold for receiving transaction data (Ye, [0070]: discussing about the above operation for adding a sidechain may also be executed when the concurrent number of the received blockchain transaction data writing requests reaches a preset threshold value, and/or when a preset time for adding the new blockchain as a sidechain is reached; [0071]: discussing about a time of validity of the sidechain is reached).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method blockchain maintaining of Yang with the teaching about the preset threshold value of Ye because it would provide a method and device for writing transaction data in a blockchain system, meeting the needs for processing different types of transaction data in a blockchain system (Ye, [0007]).

Claims 5, 8-9 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (U.S. Publication Number 20200028947) in view of Mathieson et al. (U.S. Publication Number 20200065802, hereafter referred to as “Mathieson”).  
Regarding claim 5, Yang teaches the method of claim 2 as discussed above. Yang does not explicitly teach after generating the Nth block according to the Nth proposer request and broadcasting the Nth block, the Nth block entering a consensus vote step; and after confirming that the Nth block has received votes from more than 2/3 of the validator nodes, the Nth block entering a precommit step.
Mathieson teaches after generating the Nth block according to the Nth proposer request and broadcasting the Nth block, the Nth block entering a consensus vote step; and after confirming that the Nth block has received votes from more than 2/3 of the validator nodes, the Nth block entering a precommit step ([0115]: For instance, the consensus algorithm might rely on a voting process amongst a set of nodes referred to as “validators”. A block can be said to be committed by the network when a two-thirds (⅔) majority of validator nodes have cryptographically signed and broadcast commits for a particular block. When enough votes for a block are received, it can be committed to the ledger 1107 along with all the block's transactions.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method blockchain maintaining of Yang with the teaching about majority of validator nodes of Mathieson because a consensus algorithm can then be used by the read/write node to communicate peer-to-peer with other nodes participating in consensus to propose the block for entry into the ledger or blockchain (Mathieson, [0115]).

Regarding claim 8, Yang in view of Mathieson teaches after the Nth block enters a precommit step, the (N+1)th block entering a consensus vote step (Yang, [0077]: discussing about  the current sequence number comprises a height of a second copy of the blockchain (also known as block height) maintained by the second node, the current sequence number known to the at least Q second nodes is (n+1). After the first node entered the view change protocol before entering the commit phase (e.g., multicasting a commit message) and thus dropped out of the consensus verification, the second nodes have reached a consensus on the 101th block and thereby increased the block height to 100. Examiner interprets that the second nodes have reached a consensus on the 101th block means for the (N+1)th block entering a consensus vote step.).

Regarding claim 9, Yang in view of Mathieson teaches after the Nth block enters a commit step and more than 2/3 of the validator nodes vote to confirm the (N+1)th block, the (N+1)th block entering a precommit step (Mathieson, [0115]: For instance, the consensus algorithm might rely on a voting process amongst a set of nodes referred to as “validators”. A block can be said to be committed by the network when a two-thirds (⅔) majority of validator nodes have cryptographically signed and broadcast commits for a particular block. When enough votes for a block are received, it can be committed to the ledger 1107 along with all the block's transactions.).
Claim 16 is rejected under the same rationale as claim 5.
Claim 17 is rejected under the same rationale as claim 5.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (U.S. Publication Number 20200028947) in view of Shi et al. (U.S. Publication Number 20200134578, hereafter referred to as “Shi”).  
Regarding claim 12, Yang teaches the method of claim 1 as discussed above. Yang does not explicitly teach acquiring network attribute data of the blockchain; and according to the network attribute data, adjusting the number of nodes that initiate a proposer request within a preset time period.
Shi teaches acquiring network attribute data of the blockchain; and according to the network attribute data, adjusting the number of nodes that initiate a proposer request within a preset time period ([0045]: The period of time can be determined based on the size of the network of the blockchain system (e.g., number of consensus nodes). For example, the duration may be 10 seconds for a small network such as a blockchain system including 50 consensuses nodes. For another example, the duration may be 15 minutes for a large network such as a blockchain system including 10,000 consensuses nodes.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method blockchain maintaining of Yang with the teaching about censuses protocols of Shi because it would achieve consistency (e.g., all the consensus nodes will agree on the same blockchain) and liveness (e.g., transactions or blocks will be added to the blockchain and finalized quickly) (Shi, [0059]).

Regarding claim 13, Yang in view of Shi teaches wherein the network attribute data comprises average network bandwidth, block generation time, the number of transaction bytes, the number of transactions, the number of block bytes, the number of vote bytes, and the number of network nodes (Shi, [0019]: discussing about the number of node computers in the system; [0045]: The period of time of the time parameter is a duration that is long enough for the committee to complete two rounds of communications, the transmission of a proposal to the voter nodes (propose round) and the signing of the proposal (vote round), including network delay and other latencies. The period of time may also be referred to as the maximum network latency.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method blockchain maintaining of Yang with the teaching about censuses protocols of Shi because it would achieve consistency (e.g., all the consensus nodes will agree on the same blockchain) and liveness (e.g., transactions or blocks will be added to the blockchain and finalized quickly) (Shi, [0059]).

Allowable Subject Matter
Claims 6-7, 10 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As per claims 6 and 18-19, the prior arts of made record fail to teach after the consensus vote step ends, when more than 2/3 of the validator nodes do not vote to confirm the Nth block, removing data of blocks having heights equal to n and higher than n, and re-initiating an Nth proposer request.
As per claim 7, the prior arts of made record fail to teach after the Nth proposer node initiates the Nth proposer request, when it times out for the Nth block during a propose step, removing data of blocks having heights equal to n and higher than n, and re-initiating an Nth proposer request.
As per claim 10, the prior arts of made record fail to teach before the Nth block enters the consensus vote step, determining whether heights of blocks that have been committed by the validator nodes that have received the Nth block are all less than the height of the Nth block; and when the heights of blocks that have been committed by the validator nodes that have received the Nth block are all less than the height of the Nth block, the validator nodes that have received the Nth block performing a consensus vote on the Nth block.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wei et al. (20210035095) teaches that a blockchain consensus method includes: an accounting node generating a block and broadcasting verification information of the accounting node to other accounting nodes among N accounting nodes; receiving and verifying acknowledgement information broadcast by the other accounting nodes; and adding the block to a blockchain when the received acknowledgement information satisfies a second set condition.
Sidhu et al. (20190180266) teaches that a distributed analytics system for operating a distributed ledger for a peer to peer electronic network of participating nodes, includes at least one blockchain having at least one blockchain processor, a transactional node computing device configured to capture and compile transactional sales data into a transaction envelope, and broadcast the transaction envelope to the participating nodes, a collector node computing device configured to collect and validate the broadcast transaction envelope according to one or more business rules, and commit the transactional sales data to a data block.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)270-1766. The examiner can normally be reached Monday-Friday, 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vital Pierre can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHONG H NGUYEN/            Primary Examiner, Art Unit 2162        

May 18, 2022